Citation Nr: 1753325	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right foot and ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 19, 1980 to December 10, 1980.  He had additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he injured his right ankle while playing volleyball during a period of activation in the Reserve service.  He asserts that he injured his ankle in 1983 in Fort Ord.  

The Veteran's service treatment records include an August 1985 emergency treatment note indicating "trauma at the foot with a right ankle fracture."  The Veteran was afforded a VA examination in August 2010.  At that time, the examiner diagnosed the Veteran with right foot degenerative joint disease.  In an October 2010 addendum opinion, the examiner opined that the Veteran's arthritis of the right foot/ankle is at least as likely as not caused by or a result of the right foot/ankle injury during active military duty.  


The Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified.  The Veteran testified that he served in the Army Reserves following his separation from active service through August 1986.  Although the RO requested medical records and a "Line of Duty" finding from 1983, the record does not show that the RO attempted to verify any periods of ACDUTRA and INACDUTRA or even request the Veteran's personnel records.  As there is evidence of a nexus between the Veteran's current right ankle/foot disability and his 1983 injury, the AOJ should undertake any development necessary to verify the dates of any periods of ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS), and/or any other appropriate source to verify any period of ACDUTRA or INACDUTRA.  In particular, service personnel and pay records for 1983 should be obtained.  All records and/or responses received should be associated with the claims file.

2. After the above has been completed, readjudicate the issue on appeal.  If the Veteran's claim remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning it to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




